FRAMEWORK FOR AWARDS OF PERFORMANCE SHARES

                   The following is the framework adopted by the Human Resources
Committee (the “Committee”) of the Board of Directors of Oshkosh Corporation
(the “Company”) for approving Awards of Performance Shares under the Oshkosh
Corporation 2009 Incentive Stock and Awards Plan (the “Plan”) (capitalized terms
used but not defined herein are used as defined in the Plan):

           1.      Participants; Performance Shares. As to each specific Award
of Performance Shares, the Committee shall approve a list of Participants who
will receive the number of Performance Shares listed opposite their names on
such list.

           2.      Award Calculation Schedule. The Committee will approve a
schedule as to each specific Award of Performance Shares that will set forth
different percentiles representing the extent to which the Performance Goal
applicable to the Award is achieved and a corresponding percentage of Award
shares earned at each percentile. Each Performance Share represents the right to
receive a number of Shares equal to the decimal equivalent of the percentage of
Award shares earned as reflected on such schedule based upon to the extent to
which the Performance Goal is achieved as reflected on such schedule, except
that cash will be paid in lieu of any fractional Share.

           3.      Performance Goal. The Performance Goal applicable to the
Awards is total shareholder return, which is the annualized rate of return
reflecting stock price appreciation plus cash equivalent distributions and
reinvestment of dividends as and when paid and the compounded effect of
dividends paid on reinvested dividends (“TSR”), for Shares, on the one hand, and
for the group of comparator companies reflected on a schedule to be approved by
the Committee as to each specific Award of Performance Shares (the “Benchmark
Companies”), on the other hand, for a performance period of approximately three
years to be designated by the Committee as to each specific Award of Performance
Shares (the “Performance Period”), assuming that $100 was invested in Shares and
in the stock of each of the Benchmark Companies at the beginning of the
Performance Period.

        a.      To determine TSR, the average of the closing market prices for
the Shares and the Benchmark Companies, respectively, for the first ten trading
days of the Performance Period and the average of the closing market prices for
the Shares and the Benchmark Companies, respectively, for the last ten trading
days of the Performance Period will be used.


        b.      The extent to which the Performance Goal is achieved will be
determined by computing TSR for each of the Benchmark Companies, ordering the
Benchmark Companies from lowest to highest based upon their respective TSR and
determining how TSR for the Shares compares on a percentile basis. For this
purpose, TSR for the Shares will equal or exceed a percentile only if it equals
or exceeds the lowest TSR for a Benchmark Company that falls at or above the
percentile. How TSR for the Shares compares on a percentile basis will then be
applied to the award calculation schedule that the Committee approved to
determine the number of Shares earned. Determinations will be made in a manner
acceptable to the Committee and certified in writing in a manner that complies
with Code Section 162(m). The Company will deliver the Shares earned to the
Participant promptly after the determination of the number of Shares earned.


           4.      Termination of Employment; Change in Control.

        a.      If the employment of a Participant terminates due to Retirement,
death or Disability after the tenth trading day of the Performance Period and
prior to the end of the Performance Period and such termination occurs prior to
a Change in Control, then the Participant will receive a number of Shares in
respect of the Award equal to the product of (i) the number of Shares the
Participant would have received had the Performance Period ended on the date of
termination multiplied by (ii) a fraction the numerator of which is the number
of days elapsed in the Performance Period prior to such termination and the
denominator of which is the number of days in the full Performance Period. Such
amount will be calculated and paid promptly following the date of termination.


        b.       The Participant will forfeit any rights under the Award in each
of the following cases: (i) if the employment of a Participant terminates at any
time prior to the commencement of the Performance Period; (ii) if the employment
of a Participant terminates for reasons other than Retirement, death or
Disability prior to the end of the Performance Period and such termination
occurs prior to a Change in Control; or (iii) if the employment of a Participant
terminates due to Retirement, death or Disability during the first ten trading
days of the Performance Period and such termination occurs prior to a Change in
Control.


        c.      In the event of a Change in Control after the commencement and
prior to the end of the Performance Period (and prior to a termination to which
4.a or 4.b applies), a Participant will receive a number of Shares in respect of
the Award calculated as if the Performance Period ended on the date of the
Change in Control. Further, to determine TSR, (i) if the first public
announcement of the event giving rise to the Change in Control occurs on or
prior to the tenth trading day of the Performance Period, then the average of
the closing market prices for the Shares and the Benchmark Companies,
respectively, for the ten trading days preceding the first public announcement
of the event giving rise to the Change in Control will be used in lieu of the
average of the closing market prices for the Shares and the Benchmark Companies,
respectively, for the first ten trading days of the Performance Period, but in
no event will trading days prior to the date the Award is approved be used and
(ii) the Change in Control Price will be used in lieu of the average of the
closing market prices for the Shares for the last ten trading days of the
Performance Period. The amount earned will be calculated and paid promptly
following the date of the Change in Control.


        d.       In the event of a Change in Control after the end of the
Performance Period and prior to the delivery of any Shares earned in respect of
the Award, a Participant shall have the right to receive an amount of cash equal
to the product of the number of Shares earned and the Change in Control Price.


           5.      No Dividends. Performance Shares as such will not entitle a
Participant to receive dividend payments or dividend equivalent payments with
respect to any Shares. However, at such time as the Company delivers Shares
earned to a Participant, the Company will also deliver a number of Shares equal
to the quotient obtained by dividing (a) the aggregate amount of cash dividends
that the Company would have paid on the Shares earned over the course of the
period commencing at the start of the Performance Period and ending on the date
of delivery of the Shares earned had the Shares earned been outstanding on
record dates for dividends during such period by (b) the Fair Market Value of
the Shares on the date five business days prior to the date the Company delivers
Shares earned to a Participant.

           6.      Tax Matters.

        a.       A Participant may defer the delivery of Shares that are
issuable in respect of an Award pursuant to the Oshkosh Corporation Deferred
Compensation Plan for Directors and Officers by delivering an election prior to
the date the Award is approved.


        b.      To satisfy the federal, state and local withholding tax
obligations of a Participant arising in connection with an Award, the Company
will withhold Shares otherwise issuable under the Award having a Fair Market
Value equal to the amount to be withheld. However, the amount to be withheld
will not exceed the total minimum federal, state and local tax withholding
obligations associated with the transaction. If the number of Shares to be
withheld shall include a fractional share, then the number of Shares withheld
shall be increased to the next higher whole number, and the Company shall
deliver to the Participant cash in lieu of such fractional share representing
such increase.


        c.      The Awards are intended to qualify as “performance-based
compensation” under Code Section 162(m).


           7.      Beneficiary. A Participant may from time to time designate in
writing, in a manner acceptable to the Company, a beneficiary to receive payment
under the Award after the Participant’s death.

           8.      Award Agreement. This framework constitutes an award
agreement relating to the Awards for purposes of the Plan.




3